


EXHIBIT 10.2


FORM OF THE CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (this “Agreement”) is entered into by and between
Wal-Mart Stores, Inc., a Delaware corporation, and its subsidiaries and
affiliates (collectively, “Walmart”), and WSS Consulting LLC, a Delaware limited
liability company (“Consultant”). This Agreement is entered into in connection
with William S. Simon’s separation from employment with Walmart, effective
August 8, 2014 (the “Effective Date”), as contemplated by a Retirement Agreement
entered into by and between William S. Simon (a principal of Consultant) and
Walmart dated July 23, 2014 (the “Retirement Agreement”). This Agreement is
executed in consideration of the Retirement Agreement, and shall be interpreted
consistent with the Retirement Agreement. If any provision of the Retirement
Agreement shall conflict with any provision herein, the Retirement Agreement
shall govern.


ARTICLE 1. TERM AND TERMINATION OF AGREEMENT


Section 1.1. TERM. This Agreement will become effective on August 9, 2014 and
will terminate on January 31, 2015 (the “Consulting Period”). This Agreement may
be extended upon prior written approval of both parties, which shall constitute
an extension of the Consulting Period.


Section 1.2 TERMINATION UPON BREACH. Notwithstanding Section 1.1, this Agreement
may be terminated by either party upon written notice to the other party in the
event that the party receiving notice materially breaches this Agreement or the
Retirement Agreement and fails to cure such breach within 10 days after written
notice of such breach.


Section 1.3 TERMINATION FOR CONVENIENCE. Either party may terminate this
Agreement without cause upon providing the other party fifteen (15) days written
notice; provided, however, that if Walmart terminates this Agreement under this
Section 1.3 prior to the expiration of the Consulting Period, then the monthly
retainer amount shall be paid to Consultant on the same payment schedule through
the balance of the Consulting Period that would have been part of the term of
this Agreement, but for the termination by Walmart hereunder.


ARTICLE 2. SERVICES TO BE PERFORMED BY CONSULTANT


Section 2.1. SPECIFIC SERVICES. Consultant will provide consulting services to
Walmart upon the request of Walmart and at such times as may be reasonably
requested by Walmart, subject to the terms and conditions contained herein.
Specific services to be performed by Consultant may be set forth in a Statement
of Work to be attached hereto as Exhibit A, which Statement of Work may be
modified from time to time during the Consulting Period by mutual agreement of
the parties hereto.


Section 2.2. AMOUNT OF SERVICE. Consultant agrees to devote sufficient time to
complete performance of the services described herein and agrees that William S.
Simon will be available to provide such services; provided, however, that the
amount of time spent by William S. Simon providing consulting services for
Walmart pursuant to this Agreement is expected to be less than twenty percent
(20%) of the average level of services performed over the immediately preceding
thirty-six (36) month period by William S. Simon in his capacity as an associate
of the Walmart.


Section 2.3. PERFORMANCE.


(a) METHOD OF PERFORMANCE. Consultant will determine the method, details, and
means of performing the above described services under this Agreement.
Consultant shall report, in a form reasonably acceptable to Walmart, the extent
and nature of the activities being performed under the terms of this Agreement
on a quarterly basis or as otherwise requested by Walmart. Consultant shall
perform all services with professional diligence and skill, using sound
practices in accordance with generally accepted industry standards. All services
are to be personally performed by Consultant, and may not be delegated, assigned
or subcontracted to any other person for any reason without Walmart’s prior
written consent.
    
(b) NO ASSIGNMENT. Neither this Agreement nor any duties or obligations under
this Agreement may be assigned by Consultant without the prior written consent
of Walmart, except as provided herein. If Walmart consents to the subcontracting
of all or part of Consultant’s duties under this Agreement to a third party,
Consultant’s subcontractor must agree in writing to be bound by all terms of
this Agreement prior to performing services, and Consultant shall be responsible
for the actions of such subcontractor. Walmart reserves the right to assign this
Agreement to any current or future parent, affiliate, or successor company of
Walmart.



1

--------------------------------------------------------------------------------




Section 2.4. WORK PRODUCT OWNERSHIP. Subject to any third party rights in
licensed elements approved by Walmart, all written materials, documentation,
electronic files, data, videos, media, designs, inventions and/or other work
product, including any adaptations thereof (collectively, “Work Product”)
developed by Consultant (and/or Consultant’s principals, partners, members,
employees, subcontractors and agents) on Walmart’s behalf, or developed using
Walmart’s Confidential Information, are and shall be the sole and exclusive
property of Walmart. Consultant agrees that the Work Product is specially
ordered or commissioned by Walmart and constitutes works made for hire authored
by Walmart under 17 U.S.C. §101. To the extent that any of the Work Product is
not works made for hire, Consultant hereby conveys, grants, and assigns to
Walmart all right, title and interest worldwide in and to such Work Product, all
physical elements thereof, all intangible rights thereto, and all contractual
rights and obligations relating thereto, for all uses and purposes whether now
known or hereafter created. Consultant agrees that Consultant (and Consultant’s
principals, partners, members, employees, subcontractors and agents) shall have
no proprietary interest in any such Work Product. Consultant represents,
warrants and covenants that no Work Product produced by Consultant under this
Agreement or methods or processes used by Consultant in performing services
under this Agreement, will infringe the rights of any third party under the
intellectual property and similar laws of the United States, any state or
foreign country (including without limitation rights and laws related to
copyrights, patents, trademarks, service marks, trade secrets and rights of
publicity). Notwithstanding the foregoing, Consultant shall retain ownership of
Consultant’s pre-existing proprietary concepts and methods and, to the extent
embodied in any Work Product, hereby grants Walmart a non-exclusive, perpetual
license to such concepts and methods to the extent embodied in the Work Product.
The provisions of this Section 2.4 shall survive expiration or termination of
this Agreement. For avoidance of doubt, Consultant shall retain ownership of
written materials, documentation, electronic files, data, videos, media,
designs, inventions and/or other work product, including any adaptations
developed by Consultant (and/or Consultant’s principals, partners, members,
employees, subcontractors and agents) that are not: (i) made on Walmart’s
behalf; and (ii) developed using Confidential Information (as defined in the
Retirement Agreement).


Section 2.5. DELIVERY OF WORK PRODUCT AND RETURN OF INFORMATION. Following
written request made by Walmart, Consultant shall provide all documentation and
other work product referenced in Section 2.4. This shall include return of any
information provided to Consultant by Walmart which formed the basis of the Work
Product including Confidential Information (Section 5.2). Consultant shall have
15 business days from receipt of the request to provide the information. The
information shall be provided in the format in which it was maintained by
Consultant including, but not limited to, any and all electronic formats. Upon
written request from Walmart, all copies of such material shall be returned to
Walmart or destroyed by Consultant. The provisions of this Section 2.5 shall
survive expiration or termination of this Agreement. In addition, Consultant
shall protect the Work Product, Confidential Information (as defined below), and
any Walmart data on any Walmart electronic devices used by Consultant or
Consultant’s principals, members, partners, employees, subcontractors, and
agents, including but not limited to William S. Simon, during the term of this
Agreement, such that the Work Product, Confidential Information and/or Walmart
data on any such device(s) remains intact and accessible following the return of
such device(s) to Walmart upon the expiration or termination of this Agreement.


Section 2.6. INDEPENDENT CONTRACTOR. The parties intend that an independent
contractor relationship be created by this Agreement. Consultant agrees that
Consultant and Consultant’s principals, partners, members, employees,
subcontractors and agents are not and will not become agents, employees,
partners, joint employers or joint ventures of Walmart, and have no authority to
act on behalf of Walmart or to bind Walmart to any contract or otherwise.
Consultant will not imply or state the contrary to third parties. Neither
Consultant nor Consultant’s principals, partners, members, employees,
subcontractors, and agents shall be entitled to any of the rights or benefits
that Walmart provides to its employees. Consultant shall maintain any and all
employee-related insurance for its employees, including disability, unemployment
and worker’s compensation insurance. Consultant acknowledges and agrees that
neither Consultant nor Consultant’s principals, partners, members, employees,
subcontractors and agents will be entitled to worker’s compensation insurance
benefits or unemployment compensation insurance benefits from Walmart as a
result of this Agreement or any work performed by Consultant or by Consultant’s
principals, partners, members, employees, subcontractors or agents under this
Agreement.


Section 2.7 ADMINISTRATIVE SUPPORT. Consultant shall be entitled to reasonable
use of Walmart administrative support staff for the purpose of scheduling
meetings and coordinating other business with Walmart related to the performance
of services under this Agreement. William S. Simon shall be provided with access
to Walmart facilities and systems consistent with the access provided to other
Walmart consultants, service providers, and vendors.


ARTICLE 3. COMPENSATION


Section 3.1 CONSULTING FEES. Consultant will receive consulting fees of $50,000
per calendar month during the term of this Agreement. The fees to be paid for
services performed by any principal, partner, member, employee, subcontractor,
or agent of Consultant other than William S. Simon shall be mutually negotiated
in advance by the parties. Consulting fees will be paid in arrears as set forth
in Section 3.5.



2

--------------------------------------------------------------------------------




Section 3.2. EXPENSES. Walmart will reimburse Consultant for reasonable expenses
incidental to consulting services provided pursuant to this Agreement, subject
to the requirements in the following sentences of this Section 3.2. Requests for
reimbursement must be itemized and supported by appropriate documentation (i.e.
itemized receipts). Such reimbursable expenses shall include air travel
consistent with Walmart policies and lodging at any of the hotels on Walmart’s
then-current approved hotel list.


Section 3.3. NO COMMISSIONS. Consultant shall not be entitled to commissions for
any services in connection with this Agreement. No fees, compensation, property
interest or right shall accrue or be owed to Consultant unless specifically
stated in this Agreement.


Section 3.4 TAXES. Consultant shall be solely responsible for all federal, state
and local taxes and related contributions attributable to the payments from
Walmart to Consultant for consulting services. Consultant acknowledges that
Consultant is an independent contractor for federal, state and local income and
employment tax purposes. Consultant shall obtain and provide to Walmart a
Federal Tax Identification Number prior to submitting any invoices to Walmart
under this Agreement.


Section 3.5. INVOICING AND TIME FOR PAYMENT. Within 5 calendar days after the
end of each month during the Consulting Period during which consulting services
are provided, Consultant shall submit an invoice to Walmart. Each invoice must
summarize all work performed during the month and include the number of hours
spent engaged in services contemplated by this Section 3, as well as the
individual performing such services. Walmart shall pay all such invoices within
45 days of receipt. In the event of a disputed charge, Walmart shall notify
Consultant in writing of the disputed amount within 30 days after receipt of the
invoice, specifically identify the reason for the dispute, and pay all
undisputed amounts owed while the dispute is being resolved.


ARTICLE 4. REPRESENTATIONS AND WARRANTIES


Section 4.1. COMPLIANCE WITH LAWS. Consultant represents, warrants and covenants
that Consultant will comply in full with all applicable federal, state, and
local laws and regulations and rules of governmental agencies and bodies that
may apply to the services performed under this Agreement.


ARTICLE 5. ADDITIONAL OBLIGATIONS OF CONSULTANT


Section 5.1. CONFIDENTIALITY.     (a) Consultant acknowledges that as a result
of William S. Simon’s prior employment with Walmart, William S. Simon has had
access to personal and business information about Walmart and its associates,
customers, members, suppliers, consultants and service providers. Consultant
hereby agrees in to be bound by all terms and obligations with respect to
confidential information contemplated by Section 5 of the Retirement Agreement.


(b) Consultant further acknowledges that during the term of this Agreement, in
the performance of consulting services under this Agreement, Consultant will
come into possession of additional Confidential Information (as such term is
defined in the Retirement Agreement). Consultant hereby covenants and agrees it
shall use the Confidential Information solely in connection with the purposes of
its obligations under this Agreement, and that Consultant shall not at any time
disclose any confidential information of Walmart to any third party, unless such
disclosure is (i) previously authorized by Walmart in writing, or (ii) required
by applicable legal proceeding. In the event that Consultant is required by
applicable legal proceeding (including, without limitation, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand, or other legal proceeding) to disclose any Confidential
Information, Consultant shall provide Walmart with prompt prior written notice
of such requirement. Consultant shall also, to the extent legally permissible,
provide Walmart as promptly as practicable with a description of the information
that may be required to be disclosed (and, if applicable, the text of the
disclosure itself) and cooperate with Walmart (at Walmart’s expense) to the
extent Walmart may seek to limit such disclosure, including, if requested, by
taking all reasonable steps to resist or narrow any such disclosure or to obtain
a protective order or other remedy with respect thereto. If a protective order
or other remedy is not obtained and disclosure is legally required, Consultant
shall (i) disclose such information only to the extent required in the opinion
of Consultant’s legal counsel, and (ii) give advance notice to Walmart of the
information to be actually disclosed as far in advance as is reasonably
possible. In any such event, Consultant and Consultant’s legal counsel shall use
reasonable commercial efforts to ensure that all Confidential Information that
is so disclosed is accorded confidential treatment by the recipient thereof.


(c) The provisions of this Section 5.1 shall survive expiration or termination
of this Agreement.


Section 5.2. OTHER SERVICES. Consultant and Consultant’s principals, partners,
members, employees, subcontractors, and agents are not precluded hereunder from
representing, or performing services for, and being employed by persons or
companies other than Walmart, provided that the provision of such services or
such employment does not violate any provisions of this

3

--------------------------------------------------------------------------------




Agreement, the Retirement Agreement, or the most recent Non-Disclosure and
Restricted Use Agreement between William S. Simon and Walmart (the
“Non-Disclosure Agreement”), including but not limited to William S. Simon
obligations under such agreements with respect to noncompetition,
nonsolicitation, confidentiality, and nondisclosure. Consultant hereby agrees in
to be bound by all terms and obligations with respect to noncompetition,
nonsolicitation, confidentiality, nondisclosure and other provisions set forth
in the Retirement Agreement and Non-Disclosure Agreement, and to cause any
principals, partners, members, employees, subcontractors, or agents of
Consultant to be bound by and comply with such provisions.


ARTICLE 6. GENERAL PROVISIONS


Section 6.1 LEGAL CLEARANCE. Consultant shall obtain written clearance from
Walmart’s in-house legal counsel of any written or printed materials, radio,
television, internet, or billboard advertising, written communications to third
parties, and any other materials of a legally substantive or confidential nature
prior to allowing dissemination of such materials or advertising.


Section 6.2. RECORD RETENTION. For a period of at least two years after
termination of this Agreement, Consultant shall maintain such records as are
necessary to substantiate that all invoices and other charges for payment
hereunder were valid and properly chargeable to Walmart. Walmart, at its
expense, upon no less than 30 days’ prior written notice to Consultant, will be
given the opportunity to audit such records at Consultant’s offices during
regular business hours in order to verify the accuracy of such invoices and
other charges. Notwithstanding anything to the contrary herein, in no event will
Walmart have access to documents revealing individual salaries of employees,
profitability, overheads, non-billable expenses, or other proprietary
information of Consultant.


Section 6.3. LIMITATION OF LIABILITY. Except for the remedies in the second
paragraph of Section 6.4, neither party shall be liable to the other hereunder
for any incidental, indirect, special, consequential or punitive damages or lost
profits under any tort, contract, strict liability or other legal or equitable
theory arising out of or pertaining to the subject matter of this Agreement,
even if said party has been advised of the possibility of or could have foreseen
such damages.


Section 6.4. INDEMNIFICATION AND INJUNCTIVE RELIEF. Subject to the limitation in
Section 6.3, Consultant shall be responsible and liable to Walmart for acts or
conduct of Consultant and its principals, partners, members, employees,
subcontractors, or agents which exposes Walmart to financial or reputational
damage. Consultant shall indemnify, defend and hold harmless Walmart, its
officers, directors, employees, agents, representatives and independent
contractors (“Indemnified Parties”) from and against any and all third party
claims, actions, demands, losses, liability and injuries including but not
limited to financial injury (collectively “Claims”) arising from any negligent
acts or omissions, willful or wrongful misconduct, knowing misrepresentation or
breach of this Agreement by Consultant, its principals, partners, members,
employees, subcontractors, or agents as it relates to its activities performed
under this Agreement, except to the extent that the Indemnified Party or its
agents or employees contribute to such injury or damage, in which event the
parties will be responsible for their own percentage of fault. In connection
therewith, each party agrees to reasonably notify the other party in writing of
any claim subject to this indemnity.


The parties further recognize and affirm that in the event of a breach or a
threatened breach of this Agreement’s provisions regarding Work Product and
Confidential Information, money damages may be inadequate and Walmart may not
have an adequate remedy at law. Accordingly, the parties agree that in the event
of a breach or a threatened breach of this Agreement, Walmart may, in addition
to pursuing any other rights and remedies existing in its favor, apply to any
court of law or equity of competent jurisdiction for specific performance and/or
injunctive or other relief in order to enforce or prevent any violations of the
foregoing provisions, without objections to post bond. The provisions of this
Section 6.4 shall survive expiration or termination of this Agreement.


Section 6.5. CHOICE OF LAW AND VENUE. The parties agree that this Agreement will
be construed pursuant to, and governed in accordance with, the laws of the State
of Delaware, without regard to its conflicts of law provisions. The parties
agree that they will first attempt to resolve any disputes arising under this
Agreement through good faith negotiations, that any litigation hereunder shall
be brought in the courts of the State of Delaware, County of New Castle, or in
the U.S. District Court for the District of Delaware, and that venue and
jurisdiction in those courts shall be proper.


Section 6.6. ENTIRE CONTRACT. This Agreement, along with the Retirement
Agreement and the Non-Disclosure Agreement, contains all of the covenants and
agreements between the parties with respect to the rendering of the services
contemplated by this Agreement. Any modification of this Agreement will be
effective only if it is in writing signed by the parties hereto. This Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The parties hereto may execute this Agreement personally or by
facsimile/scan signature. The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

4

--------------------------------------------------------------------------------




Section 6.7. SEVERABILITY. If any term, covenant, or condition of this Agreement
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Agreement, or the application
of such term, covenant, or condition to persons or circumstances other than
those as to which it is held invalid or unenforceable, shall not be affected
thereby, and each and every remaining term, covenant, or condition of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


Section 6.8. NOTICES AND CONTACT PERSONS. Any notices to be given hereunder by
either party to the other party may be effected either by personal delivery in
writing; by guaranteed overnight delivery; by mail, registered or certified,
postage prepaid with return receipt requested; or by an electronic transmission,
which creates a record that may be retained, retrieved, and reviewed by either
party. Mailed notices shall be addressed to the parties at the addresses below
and electronic transmissions shall be forwarded to the contact persons below.
Either party may change the address upon which written notice is mailed or
electronic transmission is forwarded in accordance with this Section 6.8.
Notices delivered personally will be deemed communicated as of actual receipt;
mailed notices and electronic transmissions will be deemed communicated as the
date received.


Walmart designates Jeffrey J. Gearhart (“Walmart Contact”) as its primary
contact for this relationship. However, Consultant may do work for other persons
as agreed to by the parties and subject to the limitations set for herein and in
the Retirement Agreement and Non-Disclosure Agreement. Consultant shall direct
all reports, notices, inquiries, and other communications to the person for whom
the work is completed.


Walmart Contact:    Jeffrey J. Gearhart
Mailing Address:    702 SW 8th Street, Bentonville, AR 72716


Walmart shall direct all reports, notices, invoices, inquiries, and other
communications to Consultant at the address and to the contact information
provided by Consultant to the Company.


THE PARTIES HEREBY enter into this Agreement as of the date first above written,
and the signatories hereto represent that by signing below, they are authorized
to execute and deliver this Agreement and to obligate the respective parties.




WSS CONSULTING LLC
 
WAL-MART STORES, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
 
 
 
Name: William S. Simon
 
Name: Jackie Telfair
 
 
 
 
 
Title: Manger
 
Title: Senior Vice President - Global Compensation
 
 
 
 
 
Date: July __, 2014
 
Date: July __, 2014


5

--------------------------------------------------------------------------------




EXHIBIT A - STATEMENT OF WORK1 


At the request of Walmart, Consultant shall provide the following services from
time to time during the Consulting Period:


1.
Provide support and advice on projects related to Walmart’s initiatives relating
to the employment of veterans.

2.
Provide support and advice on projects related to Walmart’s initiatives relating
to manufacturing in the United States.

3.
Assist with the transition of duties to Walmart’s newly appointed executive or
executives with primary responsibility for the Walmart U.S. business.

4.
Provide assistance with respect to personnel matters to Walmart’s newly
appointed executive or executives with primary responsibility for the Walmart
U.S. business.

5.
Other matters as may be agreed on by the parties after the execution of this
Agreement during the Consulting Period.



















































































 
 
 
 
 
1Capitalized terms not otherwise defined in this Statement of Work shall have
the meanings ascribed thereto in that Consulting Agreement effective August 9,
2014, of which this Statement of Work is a part.


6